Citation Nr: 1534592	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (the Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for right knee DJD.  The Veteran appealed the assigned rating.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The record reflects that after the Supplemental Statement of the Case (SSOC) was issued additional relevant evidence was added to the record.  No subsequent SSOC was issued, but this is not necessary because in July 2015, the Veteran's representative submitted a waiver of initial review of the evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record reflects that the Veteran is currently gainfully employed.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  During his December 2010 VA examination, the Veteran reported that he was treated by a pain management physician but quit the program because he did not like being on medication.  The Veteran reported that he was no longer treated by a medical provider.  See December 2010 VA examination report, pg. 2.  However, according to a March 2011 Ambulatory Care note, the Veteran reported using hydrocodone that he had received from an outside doctor to treat his right knee.  Thus, it is unclear whether the Veteran is receiving outside care for his knee disability.  Because any outstanding knee treatment records are relevant to his claim and have not been associated with the record, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran was afforded a VA examination for his right knee disability in July 2012.  The examiner noted that the Veteran's knee was stable to varus and valgus pressure, and that he did not require the use of any assistive devices.  See July 2012 VA examination report, pp. 8, 11.  However, according to an April 2012 Prosthetics Orthotic Lab note, the Veteran's right knee was unable to tolerate varus and valgus stress testing, and he reported walking with a limp.  He was also issued a KC64 knee orthosis brace at that time.  Given the inconsistencies between the April 2012 VA medical record and the July 2012 examination report, the Board finds that the report is inadequate for rating purposes.  Thus, upon receipt of any outstanding medical records, the Veteran should be afforded a new VA examination to reconcile the noted inconsistencies.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's right knee disability.  All records received should be associated with the claims file.

2.  Request the Veteran furnish all dates and places of any non-VA treatment for his right knee disability.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Next, afford the Veteran a VA examination for evaluation of his right knee disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should specify the degrees of flexion and extension for the right knee, to include where pain begins (if any), and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination on repetitive testing.  This determination should be expressed in terms of degrees of additional limited motion.  If doing so is not feasible, the examiner should explain why that is the case.

The examiner should specifically comment on whether there is recurrent subluxation or lateral instability in the right knee; and if present, on its severity (mild, moderate or severe).  In so opining, the examiner should note that the Veteran was prescribed a right knee brace. 

The examiner should also address the impact of the Veteran's right knee disability on his daily activities and employment, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

4.  Thereafter, readjudicate the claim on appeal, taking into consideration all applicable rating criteria, and considering whether referral for extraschedular consideration is warranted.  If the benefit sought is not fully granted, furnish a Supplemental Statement of the Case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




